Citation Nr: 0432305	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  96-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for nerve and disc 
damage to the cervical and thoracic segments of the spine, 
and headaches.

2.  Entitlement to service connection for sinus and upper 
respiratory disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This appeal arises from an August 1995 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for nerve 
and disc damage to the cervical and thoracic segments of the 
spine, headaches, and sinus and upper respiratory disorder as 
not well-grounded.  

In a statement received by the RO in October 1996, the 
veteran appeared to raise the matter of service connection 
for a right ankle strain.  The Board refers this matter to 
the RO for appropriate action.

In July 2004, the veteran testified in a videoconference 
hearing before the undersigned Veterans Law Judge.  During 
his hearing, the veteran requested that the record be left 
open for sixty days in order for him to submit additional 
evidence.  This request was granted.  In September 2004, the 
veteran requested an additional thirty-day extension, beyond 
the sixty-day period granted during the hearing.  Again, this 
request was granted.  The veteran was notified that he had 
thirty days from the date of the notification letter 
(September 30, 2004) to submit additional evidence.  In 
November 2004, the Board received additional evidence to 
substantiate the veteran's claim - specifically, a letter 
dated August 20, 2004 by the veteran's VA primary care 
physician.  Although this evidence was received well beyond 
the ninety-day extension granted to the veteran with no 
explanation for the delay in submitting it, the Board will 
consider this evidence in the appeal.




REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

As an initial matter, in his July 2004 hearing, the veteran 
testified that he continues to receive medical treatment at 
the Atlanta VAMC.  However, the most recent VA treatment 
records in the claims file are from 1997.  In particular, the 
Board has received a letter from the veteran's VA primary 
care physician but no records of the veteran's treatment with 
him appear in the claims file.  More recent records are 
relevant to the veteran's claim and should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Furthermore, the August 2004 letter from the veteran's VA 
primary care physician indicated that the veteran's current 
medical conditions of cervical degenerative disc and joint 
disease with cervical spinal stenosis and radiculopathy are 
the result of an injury in service.  However, the physician 
did not offer any rationale to support his assertion and, as 
noted above, his medical records are not in the claims file.  
Nevertheless, the physician's letter is a competent nexus 
opinion.  Therefore, the RO should schedule the veteran for a 
VA examination to determine the etiology of the veteran's 
medical conditions of the spine.

The veteran's service medical records also include a pre-
induction report in which the veteran reported a history of 
sinusitis and asthma.  In addition, a March 1971 note 
indicates marked nasal congestion.  A March 1995 VA 
examination report notes a history of sinus pain beginning 
with a sinus infection in basic training at Fort Jackson and 
contains diagnoses of recurrent respiratory infection and 
recurrent sinusitis.  It is not clear, however, whether the 
examiner concluded that the current diagnoses were related to 
the veteran's military service and, if so, whether such an 
opinion was based only on a history given by the veteran.  
The Board finds that the veteran should be scheduled for 
another examination to determine his current diagnosis as 
well as the etiology of any sinus or respiratory disability 
he may have.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the VAMC in 
Atlanta, Georgia, and request any 
records of the veteran's treatment 
beginning in 1997.  All records 
obtained should be associated with the 
claims folder.  

2.  Thereafter, the RO should arrange 
to have the veteran undergo VA 
examination(s) to obtain an opinion 
concerning whether the veteran has 
current spine or headache disability 
related to his military service.  All 
indicated tests should be conducted.  
The examiner(s) should offer an opinion 
as to whether it is at least as likely 
as not (i.e. at least 50 percent 
probability or more) that the veteran's 
current nerve and disc damage to the 
cervical and thoracic segments of the 
spine, as well as headaches, were 
either incurred or aggravated in the 
veteran's military service.  The 
examiner should provide the rationale 
for the opinion.  The claims folder 
must be made available to the examiner 
for review. Such review should be 
indicated in the examination report.

3.  In addition, the RO should arrange 
to have the veteran undergo further VA 
examination(s) to determine whether any 
sinus and/or respiratory disability was 
either incurred or aggravated in the 
veteran's military service.  All 
indicated tests should be conducted.  
The examiner(s) should render a current 
diagnosis of any sinus or respiratory 
disabilities the veteran may have.  For 
each diagnosed sinus or respiratory 
disability, the examiner(s) should 
offer an opinion as to whether it is at 
least as likely as not (i.e. at least 
50 percent probability or more) that 
the diagnosed sinus or respiratory 
disability was either incurred or 
aggravated in the veteran's military 
service.  The examiner(s) should 
provide the rationale for each opinion.  
The claims folder must be made 
available to the examiner for review. 
Such review should be indicated in the 
examination report.

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims 
for benefits.  The veteran should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



